5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 3/8/21.  Claims 1-20 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Both amended independent claims include subject matter not found in any obvious combination in the prior art.  A system for monitoring an individual within facilities has been taught as seen in the Kostopoulos reference, in which a personal module is worn by an individual to communicate with a mode module and a storage means to determine a specific alert and determine the location of the personal module.  However, the prior art does not set an alert based on all of the following:  whether sensor data is received indicating an alert state, whether the individual fulfills a predetermined location condition, and whether at least one previously determined activity state for the monitored individual fulfils a predetermined state condition.  This is considered unobvious subject matter.


The drawings were received on 3/8/21.  These drawings are approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






JAT
4/15/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687